COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Amanda Salinas v. The State of Texas

Appellate case number:    01-12-00357-CR
                          01-12-00358-CR
                          01-12-00359-CR

Trial court case number: 1310368
                         1310376
                         1310939

Trial court:              179th District Court of Harris County, Texas

        Supplemental clerk’s records containing certifications showing that the appellant has the
right of appeal have been filed. Therefore, we order these appeals reinstated.
       These appeals are at issue and may be set for submission at any time.
       It is so ORDERED.

Judge’s signature: /s/ Justice Rebeca Huddle
                    Acting individually  Acting for the Court


Date: October 4, 2012